DECISION
Plaintiff appeals concerning certain tobacco tax matters for the 2007 tax year. A case management conference was held April 29, 2009. Phong Mai participated on his own behalf; Joseph Laronge represented Defendant.
                           I. STATEMENT OF FACTS
Plaintiff appeals $236 tobacco tax imposed for the 2007 tax year. He contends the tax should be cancelled. Plaintiff owns a retail store in Oregon. During a raid of the premises, 20 cartons of cigarettes — untaxed by Oregon — were discovered and seized. Plaintiff stated he and his relatives each brought small quantities back to Oregon from Vietnam. He claims since they were allowed through U.S. Customs, no additional taxes may be imposed.
                                II. ANALYSIS
ORS 323.010(13) states that "`[t]axpayer' means a distributor or other person required to pay a tax under ORS 323.005 to 323.482, and includes a distributor required to prepay a tax under ORS 323.068."1 Under these specific facts, Plaintiff is a distributor. A distributor is anyone "who distributes cigarettes." ORS 323.015(2)(a). A distributor is required to pay a tax on the distribution of cigarettes. ORS 323.030. *Page 2
It is undisputed that Plaintiff possessed 20 cartons of cigarettes that were not properly stamped, showing the payment of Oregon taxes. The cartons were discovered in a retail setting. The assessed tax $236 was properly computed and imposed. Plaintiff has no valid legal argument to have the tax removed. In this case, the charges are mandatory.
                              III. CONCLUSION
Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is denied.
Dated this day of May 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on May 28,2009. The Court filed and entered this document on May 28, 2009.
1 Reference to the Oregon Revised Statutes (ORS) are to 2007.